Citation Nr: 1228859	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  04-34 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left leg venous insufficiency, including as secondary to service-connected thrombophlebitis with varicose veins of the right leg.  

[The issue of service connection for side effects of Coumadin, other than for left leg venous insufficiency, as well as the issue of an evaluation in excess of 40 percent for thrombophlebitis with varicose veins of the right leg are the subject of a separate decision].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from August 1951 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Jurisdiction was subsequently assumed by the Reno, Nevada RO.  

The Veteran appeared at a Travel Board hearing in Las Vegas, before a Veterans Law Judge in May 2005.  

In a December 2006 decision, the Board denied the Veteran's claim (the Veteran Law Judge in that case has since retired).  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Memorandum Decision, the Court vacated the Board's December 2006 decision and remanded the case to the Board for readjudication. 

In January 2008, the RO adjudicated and denied a claim of entitlement to service connection for Coumadin side effects, causing edema and foot pain of the left leg.  In a June 2008 RO document, it was noted that the Veteran was contacted.  He indicated that he was appealing the claim of entitlement to service connection for side effects in the left leg from Coumadin taken for the right leg.  The current appeal contemplates a left leg disability, claimed as secondary to the service-connected right leg disability.  As such, the Board considers this a part of the current claim on appeal. 

In May 2009, the Board remanded this matter for further development.  In January 2011, this matter was once again remanded for further development.  

The individual who conducted the May 2005 hearing is no longer employed by the Board, having retired after many years of dedicated service.  The Veteran was informed of this in October 2010 and was offered the opportunity to appear at another hearing.  He indicated that another hearing was not desired and that the matter should be addressed on the evidence of record.  As such, the matter is now ready for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Any current left leg venous insufficiency is not related to service or etiologically related to the service-connected thrombophlebitis with varicose veins of the right leg.  


CONCLUSION OF LAW

Left leg venous insufficiency was not incurred in or aggravated by service nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The current paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. and part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. A. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

In the present case, the current regulation provides that a baseline level of pre-existing disability must be established before aggravation will be conceded and that there must be an increase demonstrated from the previously established baseline.  This new regulation is less favorable to the Veteran than the prior regulation, which had not been interpreted as requiring that a specific baseline be found, and therefore will not be utilized.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The service treatment records show the Veteran was diagnosed with and treated for right leg thrombophlebitis after undergoing an appendectomy in service.  There is no evidence of complaints or symptoms related to the Veteran's left leg at any time during service, providing some evidence against this claim. 

Subsequently, the Veteran was awarded service connection for thrombophlebitis of the right leg in January 1955. 

An April 1983 private phleborheography report shows evidence of deep venous obstruction in both lower extremities.  Slight reverse of flow was noted in both posterior tibial veins. 

An August 1999 VA examination conducted in connection with an increased rating claim for the Veteran's right leg disability shows that, on examination, his left lower extremity was not involved, providing more evidence against this claim. 

In a December 2003 private treatment record, the Veteran complained of left leg swelling and varicose veins.  On examination, there was left leg edema and varicosities.  It was discussed that there was likely left lower extremity thrombophlebitis.  Findings were negative for deep vein thrombosis. 

In December 2003, the Veteran underwent a lower extremity venous sonogram at the VA medical center.  The impression was that both venous refill times were below twenty seconds bilaterally, suggesting venous valvular incompetence in both the deep and superficial veins in both lower legs.  A history of right lower leg deep vein thrombosis was noted.

December 2003 and January 2004 VA treatment records indicate the Veteran complained of left leg swelling and prominent veins for three to four months.  He had intermittent cramping pain, primarily nocturnal, in the bilateral lower extremities.  On examination, the left calf had mild to moderate swelling.  The socks made a fairly deep impression. There was mild venous prominence distally, but no evidence of varicose veins.  The primary diagnosis was swelling of the left lower extremity, rule out deep vein thrombosis. 

In March 2004, the Veteran underwent bilateral lower extremity deep venous Doppler ultrasound at a private facility in conjunction with his VA examination.  Evaluation of the left lower extremity revealed no obvious abnormality.  The vessels were easily compressive with normal augmentation of phasic flow.  No intraluminal thrombus was identified within the left lower extremity.  The impression was an unremarkable left lower extremity deep venous system. 

At the time of a March 2004 VA examination, the Veteran reported deep leg cramping of the left leg.  This was usually at rest and not really associated with walking or prolonged standing.  It was most noticeable after prolonged resting, when the Veteran then moved.  He wore compressive hosiery on the left leg.  The Veteran denied any edema because he put the hosiery on in the morning and took it off in the evening.  Therefore, there had been no symptoms of swelling or edema. 

Physical examination revealed no visible varicosities.  The Veteran had no ulcers, edema, stasis pigmentation, or eczema.  The diagnosis was no evidence of a deep venous thrombosis of the left lower leg or phlebitis.  The Veteran remained on treatment of prescription medication with compressive hosieries and chronic therapy for both legs. 

In October 2004 treatment records, E. L., M.D. indicated that duplex venous ultrasound imaging was performed on both lower extremities.  The left leg demonstrated full compressibility of the veins without evidence of thrombus.  The conclusion was that there was an abnormal study in the presence of valvular dysfunction, bilateral perforator veins and left lesser saphenous vein. 

In an April 2005 treatment record, Dr. L indicated the Veteran's left leg had underlying moderate lesser saphenous vein insufficiency.  Therefore, there was evidence of bilateral chronic venous insufficiency. 

At his May 2005 hearing, the Veteran testified that he banged his left leg about 8 months previously, and it took a long time to heal.  After that, he noticed that his left leg was swelling.  When he had it evaluated, he was told to wear a compression stocking on the left leg and elevate it whenever possible.  This was the same treatment as for his right leg.  The Veteran indicated that he asked Dr. L about the etiology of his left leg disorder.  Dr. L stated that there was no way to show that it occurred at the same time as his surgery in service.  He also stated there was no way to disprove it.  The Veteran did not understand why injections he received after his appendectomy would affect his right leg and not his left.

In conjunction with the May 2009 Board remand, the Veteran underwent a VA examination in August 2009.  Following examination, the examiner rendered a diagnosis of left lower extremity chronic venous insufficiency.  The examiner indicated that the Veteran's left lower extremity venous insufficiency was less likely as not caused by or a result of his right lower extremity DVT/thrombophlebitis with varicose veins, including treatment for his right extremity DVT/thrombophlebitis with varicose veins.  He stated that there was a lack of evidence in the medical literature to support the theory that lower extremity venous insufficiency was caused by thrombophlebitis/DVT or varicose veins in the contralateral lower extremity.  It was his belief that age-related changes were more likely the cause of venous insufficiency in the Veteran.  

The examiner also stated that it was less likely as not that the service-connected right leg disability aggravated or permanently worsened the nonservice-connected left leg venous insufficiency.  He stated that there as a lack of evidence in the medical literature to support the theory that lower extremity venous insufficiency was aggravated or permanently worsened by thrombophlebitis/DVT or varicose veins in the contralateral lower extremity.  

In an August 2009 addendum report, the examiner indicated that although it was possible for Coumadin to cause edema and foot pain of the left lower extremity, it was his opinion that it was less likely as not to have caused his left lower extremity edema and foot pain because the Veteran had been taking Coumadin since 1998 and there was no record of any edema or pain in the lower left extremity until 2003.  He noted that if Coumadin was the cause of the left lower extremity symptoms it should have occurred soon after taking it, not five years later.  

In January 2011, the Board once again remanded this matter for further development.  The Board requested that the claims folder should be returned to August 2009 VA examiner to clarify and expand on the opinions rendered in his report.  He was asked to state whether the Veteran's current left leg venous insufficiency was related to any incident of military service, including the June 1953 post-operative course with the administration of anticoagulants for right iliac vein thrombophlebitis, and to state the reasons for such an opinion.  The physician was also requested to opine whether, based on what was medically known about causes or possible causes of the claimed left lower leg venous insufficiency, any signs or symptoms noted in service or within one year after service separation (in December 1954) were the first manifestations of the Veteran's current complaints.  The physician's opinion was also to include a discussion of the effect and significance, if any, of any post-service venous insufficiency in the Veteran's right iliac vein and in veins other than the right iliac vein; the various mechanisms for the development of venous insufficiency in the lower extremities, including administration of anticoagulants and damage to valvular anatomy; and the contralateral symmetry or non-symmetry in the Veteran's lower extremity venous insufficiencies, as well as the clinical significance of all relevant testing of record from 1953 to the present. 

In February 2012 the Veteran was afforded a VA examination and the examiner indicated that it was less likely than not that the Veteran's left leg venous insufficiency was incurred in or caused by any claimed inservice injury, event, or illness.  He noted that the Veteran was hospitalized on several occasions while in service for thrombophlebitis of the right lower extremity.  There was no mention of left lower extremity complaints or diagnoses during these hospitalizations and in the other service medical records.  In other words, there was no mention of a left leg extremity condition or complaint within the service medical records.  

He also noted that after service there was no mention of a left leg complaint on March or September 1955 VA examinations.  There were no left leg abnormalities noted.  In a February 1960 VA examination report, there was no mention of any left leg problems and no left leg problems were noted on examination.  At the time of an August 1963 examination, no left leg abnormalities were noted.  The left leg was reported as negative for varicose veins.  

At the time of an August 1999 VA examination, there was no involvement of the left lower extremity noted.  The examiner observed that the first notation of left leg varicose veins or venous insufficiency was in December 2003, when a private physician reported complaints of left leg swelling, with varicose veins being noted.  

The examiner started that based upon the above objective evidence, it was less likely than not that the Veteran's current left leg insufficiency was related to any incident of military service, including the June 1953 post-operative course with the administration of anti-coagulants for the right iliac vein thrombophlebitis.  He indicated that the signs and symptoms noted in service and within one year after service were less likely as not the first manifestations of the Veteran's complaints because these signs and symptoms were with regard to the right lower extremity.  He also noted that after a review of the literature, he could not find any generally accepted evidence that venous insufficiency in one lower extremity was caused by a DVT in the contralateral lower extremity.  

The examiner observed that it should be noted that the Veteran had a venous Doppler examination and phleborheography done in April 1983 which showed evidence of deep venous obstruction in both lower extremities.  However, there were no other additional records concerning the blood clots from around this time in 1983, including history and physical examinations, treatment and diagnosis records from that hospitalization.  He stated that the etiology of the Veteran's insufficiency might be the result of the DVT of the lower extremity in 1983, which would be well after service and therefore less likely as not related to military service.  The examiner indicated that it should also be mentioned that the Veteran had a left total knee arthroplasty in late 2001 or 2002 and that in a December 2003 note it was indicated that for the past three or four months, the Veteran stated that his left leg began to swell and that the veins had become more prominent.  

The examiner stated that based upon the above evidence, the Veteran developed left lower extremity venous insufficiency when he was around 70 years old and about 1-2 years following the left knee surgery.  It was his opinion that it was at least as likely as not that his left lower extremity venous insufficiency was the result of older age and the left knee surgery, as these were risk factors for venous insufficiency and as his venous insufficiency occurred within a year or two of having the left knee surgery.  He indicated that it was less likely than not that the DVT of the left lower extremity, which occurred in 1983, was the cause of the left lower extremity venous insufficiency because the signs and symptoms of the left lower extremity venous insufficiency did not begin until 2003, about 20 years after his DVT of the left lower extremity.  He stated that it should also be noted that the Veteran was likely inactive prior to his knee replacements and after his knee surgeries and that inactivity was also a risk factor for venous insufficiency and hence may have contributed to his developing the left lower extremity venous insufficiency in 2003.  

The examiner also indicated that he had been asked to include a discussion of the effect and significance, if any, of any post-service venous insufficiency in the Veteran's right iliac vein and in veins other than the right iliac vein; the various mechanisms for the development of venous insufficiency in the lower extremities, including administration of anticoagulants and damage to valvular anatomy; and the contralateral symmetry or non-symmetry in the Veteran's lower extremity venous insufficiencies; as well as the clinical significance of all relevant testing of record from 1953 to the present.  

The examiner indicated that with regard to the effect and significance of any post-service venous insufficiency in the Veteran's right iliac vein and in veins other than the right iliac vein, this had caused the Veteran to have edema, eczema, and pain in both lower extremities.  

With regard to the various mechanisms for the development of venous insufficiency in the lower extremities, including administration of anticoagulants and damage to valvular anatomy, the major risk factors for development of venous insufficiency in the lower extremities were older age, previous deep vein thrombosis, trauma to the lower legs including surgery (especially knee or hip surgery where veins can be injured), inactivity or being sedentary, varicose veins, family history of venous insufficiency, obesity, and cancer.  

He indicated that after review of the medical literature and based upon his personal experience, anti-coagulant use including Coumadin, was not a significant risk factor for venous insufficiency and did not damage the valves of the veins.  The examiner noted that the Veteran developed prostate cancer in 1998.  He stated that this was less likely the cause of the his venous insufficiency as he did not develop his lower left extremity venous insufficiency until 2003 and his left knee surgery occurred one to two years prior to the onset of the left lower extremity venous insufficiency.  

As to contralateral symmetry or non-symmetry in the Veteran's lower extremity venous insufficiencies, there was non-symmetry in both lower extremities with the right being worse than the left.  

As to the clinical significance of all relevant testing from 1953 to the present, the examiner noted that the April 1983 results were difficult to determine because there were no other clinical records other than the above noted test results.  The records did not show what the lower extremities looked like, how the DVTs were treated, when was Coumadin started and when it was discontinued as well as why it was discontinued.  The examiner again noted that the Veteran did not develop left lower extremity venous insufficiency until 2003, some 20 years later.  The December 2003 venous Doppler showed bilateral lower extremity venous insufficiency.  The February 2011 venous ultrasound showed no evidence of a left extremity reflux and a few dilated superficial veins in the left lower extremity and a chronic thrombus in the right femoral vein.  The clinical significance was that this showed there was a chromic DVT in the right lower extremity and that the right lower extremity venous insufficiency was worse than the left lower extremity venous insufficiency.  

Service treatment records do not reveal any findings of treatment for a left leg disorder.  There were also no findings of left leg problems in the years immediately following service, with the first objective medical evidence of left leg problems not being until 1983 and the first findings of left lower extremity venous insufficiency not being until 2003.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board has considered the statements of the Veteran.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 
In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The service treatment records demonstrate no complaints or findings of  left leg problems while being treated for the right leg.  Moreover, there were no complaints or findings of left leg problems on examinations performed in close proximity to service.  

The Board must emphasize that the multi-year gap between the Veteran's period of service and the first objective medical findings of left leg problems is another factor which weighs against the Veteran's contention that left leg problems originated in service and continued for a number of years thereafter.  Also of note is the fact that the Veteran did not raise a claim of service connection for left leg problems for many decades following service, while he did file a claim for the other leg.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

In this regard, it is important to note that this is not simply a case of a Veteran who did not seek medical treatment regularly or did not know how to file a VA claim, as does happen on occasion with many Veterans.  The Veteran in this case underwent treatment for his service-connected leg many times and failed to note any problems with the leg at issue (the other leg).  The Board finds no rational reason the Veteran would not cite to a problem with one leg while he is undergoing treatment for another leg. 

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of his left leg problems and their relationship to service.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

The Board is placing significant probative value on the August 2009/February 2012 VA examiner's opinions that left leg venous insufficiency, was less likely as not related to his period of service.  Specifically, the Board is particularly persuaded to assign greater probative weight to this medical opinion because the VA examiner had the entire claims file for review and cited specific clear reasons to support his claim.  As the examiner-reviewer was aware of the Veteran's claim and had access to the complete claims file, the Board assigns significant probative weight to the medical opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Moreover, no medical opinion of record has been presented that in any way contradicts the conclusions of the examiner.  As such, there is no basis for direct or presumptive service connection.

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a left leg lower extremity venous insufficiency on a direct basis is denied.  

As to the Veteran's claim that his current left leg venous insufficiency was caused or aggravated by his service-connected thrombophlebitis with varicose veins of the right leg, to include any medication taken for the thrombophlebitis, including Coumadin, the Board notes that he is again not qualified to render such an opinion.  Moreover, the Veteran was notified of the need to submit evidence of such a nexus and has not done so.

Furthermore, the Board is placing significant probative value on the August 2009/February 2012 VA examiner's opinions that any left leg venous insufficiency was less likely than not caused or aggravated by his service-connected thrombophlebitis, including any medication taken for treatment of that disorder.  As with the issue of direct service connection, the Board is particularly persuaded to assign greater probative weight to this medical opinion because the VA examiner had the entire claims file for review and cited specific clear reasons to support his claim.  As the examiner-reviewer was aware of the Veteran's claim and had access to the complete claims file, the Board assigns significant probative weight to the medical opinion.  

Moreover, no medical opinion of record has been presented that in any way contradicts the conclusions of the examiner.  As such, there is no basis for secondary service connection.  

In sum, the preponderance of the evidence weighs against a finding that any current left leg venous insufficiency developed in service or is otherwise related to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In December 2003, July 2009, and June 2011 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in June 2009 and July 2011 letters. 

Some letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  The Veteran was also afforded several VA examinations throughout the course of the appeal.  Information obtained from these examinations is sufficient in order to properly determine the Veteran's claim.   

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at a his May 2005 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for left leg venous insufficiency is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


